DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered and they are partially persuasive.
Regarding the objections to the drawings, Applicant’s remarks on page 8 are persuasive and the objections to the drawings are withdrawn.
Regarding the objections to claims 1, 15, and 18 Applicant’s remarks on page 8 are persuasive and the objections to claims 1, 15, and 18 are withdrawn.
Regarding the rejection of claim 18 under §112(a), Applicant’s remarks on page 9 are persuasive and the rejection of claim 18 is withdrawn.  
Regarding the rejections of claims 2-8, 10, 14, and 18 under 112(b) Applicant’s remarks on page 9 are persuasive and the rejections of claims 2-8, 10, 14, and 18 are withdrawn.
Regarding the rejections of claims 9 and 11 under 112(b), Applicant’s remarks on page 9 are not persuasive and the rejections of claims 9 and 11 are maintained for the following reasons.
The amendments to claim 9 do not address the lack of antecedent basis for “the switch” in line 4 of amended claim 9. The amendments further introduce “the first position switch” for which there is insufficient antecedent basis.
The amendments to claim 11 do not address the lack of antecedent basis for “the stop” in line 6 of amended claim 11.

Applicant’s arguments with respect to the rejections of claims 1-17 under §103 have been fully considered and are not persuasive for the following reasons.  
On pages 10 and 11, Applicant contends that the prior art in any combination fails to disclose or render obvious that “that the threaded rod comprises a first thread connected with the first nut and an additional thread having a pitch that is different from a pitch of the first thread, and an additional nut connected to the additional thread, wherein the first part being fixed to the first nut and the second part being fixed to the additional nut and thereby being connected to the threaded rod without passing via the pivot connection.”
Examiner respectfully disagrees.  While Nakamura does not teach “an additional nut connected to the additional thread” and “the second part being fixed to the additional nut,” and as explained in the grounds for rejecting claim 1, in view of the noted obviousness of combining the teachings of Nakamura with AAPA to configure the driving device disclosed by AAPA such that both the first part (striker or switch) and the second part (striker or switch) of a position sensor are mounted onto a common shaft, it consequently would have been obvious to one of ordinary skill before the filing date to have used a threaded nut-driven mounting scheme (i.e., “an additional nut connected to the additional thread” and “the second part being fixed to the additional nut”)  permitting controlled relative motion among the position sensor components including both the first and second parts of the first position sensor.  The 
On page 11, Applicant contends that Nakamura fails to disclose a threaded rod that comprises “a first thread connected with the first nut and an additional thread having a pitch that is different from a pitch of the first thread.”
As acknowledged in the Non-Final Office Action in the grounds for rejecting claims 7 and 8, and repeated in the current grounds for rejecting amended claim 1, neither AAPA nor Nakamura teaches “an additional thread having a pitch that is different from a pitch of the first thread.”
It would have been obvious to one of ordinary skill in the art before the filing date to configure the additional thread (thread affixing the additional nut and second part of the first position sensor to the threaded shaft), which must be threaded either in the same or opposite with respect to the first nut thread, to configure the additional screw thread so that it is different from a pitch of the first thread such that the second part of the position sensor travels longitudinally at a different speed than the first part of the position sensor as the threaded rod (e.g., threaded rod 118) rotates.  In order for the first part of the position sensor formed by AAPA as modified by Nakamura (i.e., either stop actuator or limit switch mounted on traveling nut 121 or 122), to be in sufficiently close proximity with the second part (i.e., either stop actuator or limit switch mounted such as via threaded connection onto threaded rod 118), the threaded connection for the second part must have a different pitch in order to enable controlled actuation of the first position sensor (e.g., enabling controlled “catch up” by the second part to the first part) to actuate the limit switch. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is indefinite due to insufficient antecedent basis for “the switch” in line 4.  In claim 9, “the switch” in line 4 should read “the push-button switch” in accordance with apparent antecedent relation in claim 9.
Claim 9 is indefinite due to insufficient antecedent basis for “the first position switch” in line 3.  For the purpose of examination, “the first position switch” in line 3 is interpreted as “the first position sensor.” 
Claim 11 is indefinite due to insufficient antecedent basis for “the stop” in line 5.  For the purpose of examination, “the stop” in line 5 is interpreted as “the actuator.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, App. Serial No. 16/473976 (Cadalen) (AAPA) in view of Nakamura (US 5890585).  

As to claim 1, AAPA teaches “[a] driving device (driving device 115 within strapping device 104; FIGS. 1 and 2; paragraph [0007]; (FIGS. 1 and 2 and paragraphs [0003]-[0012] of the filed specification are directed to Background Prior Art)) comprising: a frame (frame 109), and a screw-nut system (driving device 115) comprising: a threaded rod (threaded rod 118) connected to the frame by a pivot connection that allows the threaded rod to rotate with respect to the frame about a longitudinal axis of the threaded rod (threaded rod 118 integrated with the strapping device 104 that may include a motor or manual knob for imparting rotation to threaded rod 118; paragraph [0008]), the threaded rod comprises a first thread (nut 121 helicoidally connected to threaded rod 118)” “a first nut helicoidally connected to the first thread of the threaded rod (nut 121 helicoidally connected to threaded rod 118);” “a first position sensor configured to detect a limit position of the first nut along the longitudinal axis (first position sensor configured to detect a limit position of nut 121 as it travels along threaded rod; paragraphs [0009]-[0010]), the first position sensor comprising a first part and a second part (first position sensor comprises push-button switch 123 and stop 125), the first position sensor being sensitive to a variation in a distance between the first part and the second part of the first position sensor along the longitudinal axis (stop 125 actuates push-button switch 123 when 125 and 123 are in longitudinal proximity; paragraph [0011]), wherein the first part being fixed to the first nut (stop 125 fixed to nut 121)” “and in such a way that rotation of the threaded rod about the longitudinal axis leads to the variation in the distance between the first part and the second part of the first position sensor along the longitudinal axis (rotation of threaded rod 118 about the longitudinal axis results in variation in the distance between stop 125 and push-button switch 123 along the longitudinal axis).”
AAPA does not teach “the second part being” “connected to the threaded rod without passing via the pivot connection.”
Nakamura teaches “the second part being connected to the threaded rod without passing via the pivot connection (FIGS. 5 and 6 depicting a limit switch mounting structure for a linear actuator in which a position sensor includes a first part (limit switch 49 or striker 43) and a second part (limit switch 49 or striker 43) that is connected to a support rod 45).”
It would have been obvious to one of ordinary skill in the art before the filing date in view of Nakamura’s teaching of mounting both the first part (striker or switch) and the second part (striker or switch) of a position sensor onto a common shaft, to have modified the push-button limit switch type sensor disclosed in AAPA so that the second part (e.g., push-button switch 123) is “connected to the threaded rod without passing via the pivot connection.”  The suggestion for connecting the second part of the position sensor to a common shaft on which 
Nakamura does not teach “an additional nut connected to the additional thread” and “the second part being fixed to the additional nut.”
In view of the noted obviousness of combining the teachings of Nakamura with AAPA to configure the driving device disclosed by AAPA such that both the first part (striker or switch) and the second part (striker or switch) of a position sensor are mounted onto a common shaft, it consequently would have been obvious to one of ordinary skill before the filing date to have used a threaded nut-driven mounting scheme (i.e., “an additional nut connected to the additional thread” and “the second part being fixed to the additional nut”)  permitting controlled relative motion among the position sensor components including both the first and second parts of the first position sensor.  The suggestion is provided the threaded mounting scheme disclosed by AAPA to effectuate controlled relative motion between nuts 121 and 122.
Neither AAPA nor Nakamura teaches “an additional thread having a pitch that is different from a pitch of the first thread.”
It would have been obvious to one of ordinary skill in the art before the filing date to configure the additional thread (thread affixing the additional nut and second part of the first position sensor to the threaded shaft), which must be threaded either in the same or opposite with respect to the first nut thread, to configure the additional screw thread so that it is different from a pitch of the first thread such that the second part of the position sensor travels longitudinally at a different speed than the first part of the position sensor as the threaded rod 

As to claim 2, Nakamura teaches limit switch 49 having a linearly translatable slide connection (guide 48) to support rod 45, and AAPA teaches helicoidally connecting a position sensor part onto a threaded rod (stop 125 helicoidally connected to threaded rod 118 via nut 121).  However, neither AAPA nor Nakamura teaches “wherein the second part of the first position sensor is helicoidally connected to the threaded rod.”
It would have been obvious to one of ordinary skill in the art before the filing date to have connected the second part of the first sensor to a common rod on which the first part of the first sensor is connected as taught by Nakamura using a helicoidal connection such as disclosed by AAPA to connected the first part of the first sensor to a threaded rod.  The motivation for using the threaded connection would have been to permit threaded movement of the second part along the longitudinal axis of threaded rod 118 to permit greater flexibility in the mode and manner of actuation of the switch-type sensor formed by mounted both the first and second parts of the sensor on the same threaded shaft.

As to claim 3, AAPA teaches “wherein the screw-nut system comprises a second nut in helicoidal4PATENTAtty. Docket No. 95781.41440 Customer No. 30734connection with the threaded rod (nut 122 helicoidally connected to threaded rod 118), the first nut being engaged with a first screw thread of the threaded rod (nut 121 engaged with a screw thread of threaded rod 118) and the second nut being engaged with a second screw thread of the threaded rod (nut 122 engaged with a screw thread of threaded rod 118), the first screw thread and the second screw thread being produced with opposite hand (screw thread directions for nuts 121 and 122 are opposite; paragraph [0008]), wherein the driving device comprises a second position sensor configured to detect a limit position of the second nut along the longitudinal axis with respect to the frame (second position sensor configured to detect a limit position of nut 122 as it travels along threaded rod; paragraphs [0009]-[0010]), the second position sensor comprising a first part and a second part (second position sensor comprises push-button switch 124 and stop 126), the second position sensor being sensitive to a variation in a distance between the first part and the second part of the second position sensor along the longitudinal axis (stop 126 actuates push-button switch 124 when 126 and 124 are in longitudinal proximity; paragraph [0011]), wherein the first part of the second position sensor being fixed to the second nut (stop 126 fixed to nut 122) in such a way that rotation of the threaded rod about the longitudinal axis leads to the variation in the distance between the first part and the second part of the second position sensor along the longitudinal axis, and (rotation of threaded rod 118 about the longitudinal axis results in variation in the distance between stop 126 and push-button switch 124 along the longitudinal axis).”
(FIGS. 5 and 6 depicting a limit switch mounting structure for a linear actuator in which a position sensor includes a first part (limit switch 50 or striker 44) and a second part (limit switch 50 or striker 44) that is connected to a support rod 45)” and “wherein the second part of the first sensor is integrated with the second part of the second sensor (FIG. 6, limit switches 49 and 50 co-mounted on guide 48).”

As to claim 4, neither AAPA nor Nakamura teach that “the first screw thread and the second screw thread have the same pitch referred to as the first pitch.”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of AAPA teaching that strapping device 104 includes a symmetric two-ended driving device 115 in which nuts 121 and 122 drive each end of clamping strip 106 by rotation on a common threaded rod 118, to have used a same screw pitch thread for each nut to maintain symmetry in tightening against each of the two half-circle portions of clamping stripping 106 to ensure evenly distributed gripping along the sides of the gripped object.  Moreover, Applicant’s specification in paragraph [0035] discloses that the two screw threads may have the same pitch and further explains that different pitches are equally possible.  The selection of the same pitch for both screws therefore appears to be a mere design choice that would have been evident to one of ordinary skill in the art prior to the filing date.

As to claim 5, Nakamura teaches limit switch 49 having a linearly translatable slide connection (guide 48) to support rod 45, and AAPA teaches helicoidally connecting a position sensor part onto a threaded rod (stop 125 helicoidally connected to threaded rod 118 via nut 121).  However, neither AAPA nor Nakamura teach “wherein the second part of the second position sensor is helicoidally connected to the threaded rod.”
It would have been obvious to one of ordinary skill in the art before the filing date to have connected the second part of the second sensor to a common rod on which the first part of the first sensor is connected as taught by Nakamura using a helicoidal connection such as disclosed by AAPA to connected the first part of the first sensor to a threaded rod.  The motivation for using the threaded connection would have been to permit threaded movement of the second part along the longitudinal axis of threaded rod 118 to permit greater flexibility in the mode and manner of actuation of the switch-type sensor formed by mounted both the first and second parts of the sensor on the same threaded shaft.

As to claim 6, and as explained in the rejections of claims 1 and 5, it would have been obvious to one of ordinary skill in the art before the filing date to have modified the sensor configuration in AAPA based on the teachings of Nakamura so that the second part as well as the first parts of the first and second sensors are mounted on the same shaft and that it would furthermore have been obvious to use a helicoidal connection for the second part based on AAPA’s common shaft being threaded and the first part being helicoidally connected thereto.
In further regard to claim 6, Nakamura discloses that limit switches 49 and 50 are both connected to guide/mounting member 48 that mounts 49 and 50 to a common longitudinal 
It would have been obvious to one of ordinary skill in the art before the filing date to have configured to the second part of both sensors at the same location on the threaded rod.  The suggestion for co-location is provided by Nakamura in which limit switches 49 and 50 are co-located at a same longitudinal position along support shaft 45 to simplify the overall structure of the limit-switch sensor.  Such so-location of the second parts of both sensors on the threaded rod 118 would result in the second part of both sensors being engaged with a same screw thread.

As to claim 7, AAPA teaches that “the second screw thread has a second pitch (screw thread for nut 122 inherently has a pitch).”
Neither AAPA nor Nakamura teach that “the additional thread being produced with the same hand as the second screw thread and having a third pitch different from the second pitch.”
It would have been obvious to one of ordinary skill in the art before the filing date to configure the additional screw thread (screw thread affixing the second part of position sensor to the shaft) so that it has the same direction as one of the first or second screw threads since the first and second screw threads are oppositely threaded and so the additional screw thread will necessarily conform to one direction or the other.  


As to claim 8, Nakamura discloses a dual limit switch sensor in which the second part (switches 49 and 50) of the first and second sensors is interposed between the first part (striker 43) of the first sensor and the first part (striker 44) of the second sensor.  However, neither AAPA nor Nakamura teach that “the additional thread is interposed between the first screw thread and the second screw thread and has a third pitch longer than the first pitch.” 
It would have been obvious to one of ordinary skill in the art before the filing date to modify the AAPA sensor structure to incorporate an additional screw thread interposed between the screw thread for the AAPA nuts 121 and 122 on which to mount the second part of the sensors (e.g., two push-button switches or a switch actuator).  The suggestion for such modification is provided by AAPA in which a threaded shaft 118 includes screw threads on which the first parts of the two sensors are mounted and which provides for controlled longitudinal displacement of the sensor parts. 


As to claim 9, AAPA teaches “wherein the first part of the first position sensor comprises a push-button switch (push-button switch 123) and the second part of the first position switch comprises an actuator (stop 125) for actuating a push-button of the push-button switch in order to bring about a change in state of the switch (stop 125 actuates push-button switch 123 to cause the switch to close from an open state; paragraph [0011]).”

As to claim 10, AAPA teaches “wherein the first position sensor is configured to be sensitive to a variation in distance between its first part and its second part along the longitudinal axis (position sensor comprising push-button switch 123 and stop 125 configured to be sensitive to a variation in distance along the longitudinal axis of threaded rod 118; paragraphs [0010]-[0011]), but not to a variation in relative angular position between its first part and its second part about the longitudinal axis (position sensor comprising push-button switch 123 and stop 125 not configured to be sensitive to a variations in angular positioning between switch 123 and stop 125).”

As to claim 11, AAPA teaches “wherein the first part of the first position sensor comprises a push-button switch (push-button switch 123) and the second part of the first position sensor comprises an actuator (stop 125) for actuating a push-button of the push-button switch 6PATENTAtty. Docket No. 95781.41440 Customer No. 30734in order to bring about a change in state of the switch (stop 125 actuates push-button switch 123 to cause the switch to close from an open state; paragraph [0011]).”
Neither AAPA nor Nakamura teaches that “the push-button is in a sliding connection parallel to the longitudinal axis with a fixed part of the switch and the stop extends in a plane substantially perpendicular to the longitudinal axis.”  
As noted in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the filing date to have modified AAPA in view of Nakamura to obtain the position sensor in which the push-button switch mounted on a common shaft (threaded shaft 18) with the stop/striker.
It would have been obvious to one of ordinary skill in the art before the filing date to have oriented the push-button switch on the screw nut in a manner so that it can be actuated by a stop actuator co-mounted on the same shaft.  Given that the relative movement between the push-button switch and the stop actuator is along the longitudinal axis of the threaded shaft, the two parts of the sensor would be oriented in direct mutual opposition so that the line of relative motion most directly effectuates actuation of the switch.  The most direct manner of such orientation would be to position the stop and the switch so that the push-button of the 

As to claim 12, AAPA teaches “a motor that is coupled to the threaded rod to allow the driving of the threaded rod so that it rotates about its longitudinal axis (a motor may be used to rotationally drive threaded rod 118; paragraph [0008]).”

As to claim 13, AAPA teaches “a control member (paragraph [0010] control member) making it possible to control the motor, the control member receiving measurements emanating from the first position sensor and being able to control the motor on the basis of the measurements (the driving device comprises a control member for controlling the motor, and two position sensors for detecting the limit loop sizes in the clamping and unclamping directions. The control member stops the motor after detection of limit loop sizes by the position sensors; paragraph [0010]).”

As to claim 14, AAPA teaches “wherein the control member (paragraph [0010] control member) receives measurements emanating from the second position sensor, the control device being configured to stop the motor as soon as the limit position of the first nut is detected when the threaded rod is rotating in a first direction , and, after a delay, following detection of the limit position of the second nut, when the threaded rod is rotating in the opposite direction (the driving device comprises a control member for controlling the motor, and two position sensors for detecting the limit loop sizes in the clamping and unclamping directions. The control member stops the motor after detection of limit loop sizes by the position sensors; paragraph [0010]).”
Neither AAPA nor Nakamura expressly teaches that “the additional screw thread is interposed between the first screw thread and the second screw thread and has a third pitch longer than the first pitch.”
It would have been obvious to one of ordinary skill in the art before the filing date to modify the AAPA sensor structure to incorporate an additional screw thread interposed between the screw thread for the AAPA nuts 121 and 122 on which to mount the second part of the sensors (e.g., two push-button switches or a switch actuator).  The suggestion for such modification is provided by AAPA in which a threaded shaft 118 includes screw threads on which the first parts of the two sensors are mounted and which provides for controlled longitudinal displacement of the sensor parts. 
It would also have been obvious to one of ordinary skill in the art before the filing date to configure the additional screw thread so that it is different from the second pitch such that the second part of the position sensor travels longitudinally at a different speed than the first part of the position sensor as the threaded rod (e.g., threaded rod 118) rotates.  In order for the first part of the position sensor formed by AAPA as modified by Nakamura (i.e., either stop actuator or limit switch mounted on traveling nut 121 or 122), to be in sufficiently close proximity with the second part (i.e., either stop actuator or limit switch mounted such as via threaded connection onto threaded rod 118), the threaded connection for the second part must have a longer pitch in order to “catch up” to the first part to actuate the limit switch.

It would have been obvious to one of ordinary skill in the art before the filing date, in view of AAPA teaching that strapping device 104 includes a symmetric two-ended driving device 115 in which nuts 121 and 122 drive each end of clamping strip 106 by rotation on a common threaded rod 118, to have used a same screw pitch thread for each nut to maintain symmetry in tightening against each of the two half-circle portions of clamping stripping 106 to ensure evenly distributed gripping along the sides of the gripped object.  Moreover, Applicant’s specification in paragraph [0035] discloses that the two screw threads may have the same pitch and further explains that different pitches are equally possible.  The selection of the same pitch for both screws therefore appears to be a mere design choice that would have been evident to one of ordinary skill in the art prior to the filing date.
Neither AAPA nor Nakamura teach “wherein the second part of the second position sensor is helicoidally connected to the threaded rod.”
It would have been obvious to one of ordinary skill in the art before the filing date to have connected the second part of the second sensor to a common rod on which the first part of the first sensor is connected as taught by Nakamura using a helicoidal connection such as disclosed by AAPA to connected the first part of the first sensor to a threaded rod.  The motivation for using the threaded connection would have been to permit threaded movement of the second part along the longitudinal axis of threaded rod 118 to permit greater flexibility in the mode and manner of actuation of the switch-type sensor formed by mounted both the first and second parts of the sensor on the same threaded shaft.

Nakamura discloses that limit switches 49 and 50 are both connected to guide/mounting member 48 that mounts 49 and 50 to a common longitudinal position on support rod 45.  However, neither AAPA nor Nakamura expressly teach “wherein the second part of the first position sensor and the second part of the second position sensor are engaged with the additional thread.”
It would have been obvious to one of ordinary skill in the art before the filing date to have configured to the second part of both sensors at the same location on the threaded rod.  The suggestion for co-location is provided by Nakamura in which limit switches 49 and 50 are co-located at a same longitudinal position along support shaft 45 to simplify the overall structure of the limit-switch sensor.  Such so-location of the second parts of both sensors on the threaded rod 118 would result in the second part of both sensors being engaged with a same screw thread.
AAPA teaches “wherein the second screw thread has a second pitch (screw thread for nut 122 inherently has a pitch).”

It would have been obvious to one of ordinary skill in the art before the filing date to configure the additional screw thread (screw thread affixing the second part of position sensor to the shaft) so that it has the same direction as one of the first or second screw threads since the first and second screw threads are oppositely threaded and so the additional screw thread will necessarily conform to one direction or the other.  
It would also have been obvious to one of ordinary skill in the art before the filing date to configure the additional screw thread so that it is different from the second pitch such that the second part of the position sensor travels longitudinally at a different speed than the first part of the position sensor as the threaded rod (e.g., threaded rod 118) rotates.  In order for the first part of the position sensor formed by AAPA as modified by Nakamura (i.e., either stop actuator or limit switch mounted on traveling nut 121 or 122), to be in sufficiently close proximity with the second part (i.e., either stop actuator or limit switch mounted such as via threaded connection onto threaded rod 118), the threaded connection for the second part must have a longer pitch in order to “catch up” to the first part to actuate the limit switch.
Nakamura discloses a dual limit switch sensor in which the second part (switches 49 and 50) of the first and second sensors is interposed between the first part (striker 43) of the first sensor and the first part (striker 44) of the second sensor, but neither AAPA nor Nakamura expressly teaches “wherein the additional thread is interposed between the first screw thread and the second screw thread and has a third pitch longer than the first pitch.” 

It would also have been obvious to one of ordinary skill in the art before the filing date to configure the additional screw thread so that it is different from the second pitch such that the second part of the position sensor travels longitudinally at a different speed than the first part of the position sensor as the threaded rod (e.g., threaded rod 118) rotates.  In order for the first part of the position sensor formed by AAPA as modified by Nakamura (i.e., either stop actuator or limit switch mounted on traveling nut 121 or 122), to be in sufficiently close proximity with the second part (i.e., either stop actuator or limit switch mounted such as via threaded connection onto threaded rod 118), the threaded connection for the second part must have a longer pitch in order to “catch up” to the first part to actuate the limit switch.

As to claim 15, AAPA as modified by Nakamura teaches “a driving device as claimed in claim 1.”  Furthermore, AAPA teaches “[a] strapping device for binding an object by means of a strap comprising a clamping strip comprising a first end and a second end and forming a loop that is intended to surround the object (strapping device 104 includes a clamping strip 106 for surrounding an object; FIG. 2), the strapping device comprising7PATENTAtty. Docket No. 95781.41440 Customer No. 30734a driving device (strapping device 104 includes a driving device) allowing the two ends (longitudinal ends 110 and 111) to move with respect to one another so as to enlarge or decrease the size of the loop (relative movement of longitudinal ends 110 and 111 enlarges or decreases the size of loop formed by clamping strip 106), the first end of the strap being rigidly connected to the first nut in terms of translation along the longitudinal axis (longitudinal end 110 connected to nut 121 in terms of translation along threaded rod 118).”

As to claim 16, AAPA as modified by Nakamura teaches “a driving device as claimed in claim 3.”  Furthermore, AAPA teaches “[a] strapping device for binding an object by means of a strap (strapping device 104 includes a clamping strip 106 for surrounding an object; FIG. 2) comprising a clamping strip (clamping strip 106) comprising a first end and a second end and forming a loop that is intended to surround the object (clamping strip 106 includes longitudinal ends 110 and 111 forming a loop for surrounding an object), the strapping device comprising a driving device (strapping device 104 includes a driving device), allowing the two ends (longitudinal ends 110 and 111) to move with respect to one another so as to enlarge or decrease the size of the loop (relative movement of longitudinal ends 110 and 111 enlarges or decreases the size of loop formed by clamping strip 106), the first end of the strap being rigidly connected to the first nut in terms of translation along the longitudinal axis (longitudinal end 110 connected to nut 121 in terms of translation along threaded rod 118) and wherein the second end is rigidly connected to the second nut in terms of translation along the longitudinal axis (longitudinal end 111 connected to nut 122 in terms of translation along threaded rod 118).

As to claim 17, AAPA teaches “wherein the loop is closed (loop formed by clamping strip 106 is closed).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Nakamura and in further view of Nunnery (US 8136715).  

As to claim 18, AAPA in combination with Nakamura teaches a “holding device comprising a driving device as claimed in claim 1,” and AAPA teaches “[a] holding device for clamping a hollow object (strapping device 104)” and “the screw-nut system comprising a second nut engaged with a second screw thread (nut 122 engaged with a screw thread of threaded rod 118; FIGS. 1 and 2) which is formed with opposite hand to the first screw thread (screw thread directions for nuts 121 and 122 are opposite; paragraph [0008]).”
Neither AAPA nor Nakamura teach “said device comprising a first pad and a second pad which are capable of pressing against a hollow object, on the interior of the hollow object,” and “the driving device being configured to move the two pads in relation to one another so as to move them away from one another in order to clamp the object or to move them closer together in order to release the object.”
Nunnery teaches “[a] holding device for clamping a hollow object (internal clamping apparatus 100; FIGS. 1 and 2), said device comprising a first pad (clamping shoes 20) and a second pad (clamping shoes 20) which are capable of pressing against a hollow object, on the interior of the hollow object (clamping shoes 20 extend outwardly to press against the interior of pipe sections 101; col. 4, lines 13-35)” and “the driving device being configured to move the (driving device comprising hydraulic actuator assembly 23 configures to move opposing pairs of clamping shoes 20 outwardly away from each other in order to claim pipe sections 101 or move them closer to release pipe sections 101; col. 4, lines 13-35).”
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the internal clamping shoes taught by Nunnery with the teachings of AAPA as modified by Nakamura to utilize the driving device of AAPA as modified by Nakamura and Nunnery as an internal pipe clamp in which the first and second pads are connected to and actuated by connection to the first and second nuts.  The motivation would have been to provide for internal clamping of a hollow object such as a pipe that requires a welding procedure with which external clamping would interfere as suggested by Nunnery.
Neither AAPA, nor Nakamura, nor Nunnery teach “the first pad being rigidly connected to the first nut in terms of translation along the longitudinal axis8PATENTAtty. Docket No. 95781.41440Customer No. 30734” or “the second pad being rigidly connected to the second nut in terms of translation along the longitudinal axis.”  
It would have been obvious to one of ordinary skill in the art before the filing date in view of the teachings of AAPA, Nakamura, and Nunnery to implement the clamping shoes of Nunnery as an internal clamping feature to be driven by the driving device of AAPA as modified by Nakamura by connecting Nunnery’s disclosed clamping shoes to the AAPA clamp-actuating nuts to utilize the clamping shoes for clamping as suggested by AAPA in which clamping strip 106 is coupled to the actuating nuts 121 and 122.  It would further be obvious to use rigid connections to connect Nunnery’s clamping shoes to the AAPA nuts such as via bars to replace .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863